UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7897



IRVING D. CHAPPELL,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL CORPORATION OF AMERICA; JOHN DOE,
I, last name Meadow-Sergeant; JOHN DOE, II,
last name Wilder; HOPE BRYANT,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-148-5-F)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irving D. Chappell, Appellant Pro Se. Jonathan A. Berkelhammer,
Patricia Carole Perkins, SMITH MOORE, L.L.P., Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Irving D. Chappell appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Chappell v. Correctional

Corp. of Am., No. CA-02-148-5-F (E.D.N.C. Nov. 13, 2003).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -